Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 22 September 2020. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Response filed on 10 September 2020 has been entered.
In the Response filed on 10 September 2020, claims 1, 6, 10, 15 and 19 were amended, and no claims were cancelled or added.
Accordingly, claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18

- recites "a condition or a constraint" at line 3, and "wherein the conditions comprise the condition, and wherein the constraints comprise the constraint" at lines 5-6. Since the conditions and constraints have already been introduced in base claim 10, the recitation at line 3 is unclear as to whether it refers to one of the conditions and one of the constraints recited in claim 10 or not. The use of the same terms "condition" and "constraint" at line 3 would indicate that it does refer to one of the conditions and one of the constraints 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.

Claims 1, 10 and 19 

Step 1
Each of claims 1, 10 and 19 as a whole falls within one of the statutory categories, namely, an apparatus, a process, and an article of manufacture, respectively. (Note: for convenience, the Step 2A, Prong 1, analysis of the independent claims under 35 U.S.C. 101 follows the wording of claim 1 but is also deemed applicable to corresponding claims 10 and 19.)
Step 2A, Prong 1
Claim 1 recites: 
A system, comprising: 
a memory that stores computer-executable components; and 
a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: 
a policy processor component that employs machine learning to train a model to: parse, using a natural language processing algorithm, textual language of a policy document in a natural language format to identify conditions and constraints in a contract defined in the textual language of the policy document relating to claim validity, extract the conditions and the constraints of the polity document relating to the claim validity, and generate probabilistic logic formulas based on the conditions and the constraints that determine probabilities of the claim validity; and
a claim management component that determines a validity status of a claim and a probability that the validity status is correct based on an evaluation of the probabilistic logic formulas and claim data relating to the claim.


These limitations (as indicated above in bold), as drafted, amount to a certain method of organizing human activity, e.g., a 
Step 2A, Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements: a memory that stores computer-executable components; and a processor, operatively coupled to the memory, that executes computer-executable components, the computer-executable components comprising: a policy processor component that employs machine learning to train a model and a claim management component that perform the recited operations, including using a natural language processing algorithm. 
When viewing the claims as a whole, looking at the elements individually and in combination, the additional elements are recited at a high-level of generality (e.g., as generic computer elements) such that they amount to no more than mere instructions to apply the exception using generic computer components, as conceded in applicant's originally filed 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (set forth above in Step 2A, Prong 2) amount to no more than merely generic computer elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. MPEP 2016.05(f). Relatedly, per MPEP 2016.05(d), as examples:
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 


…

Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
…

iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 

v. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and  

vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).


Finally, the recited generic computer elements are well-understood, routine, and conventional, as described in Applicant's originally filed specification, e.g., at paragraphs 0101-0111 (Fig. 9).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when 
Accordingly, claims 1, 10 and 19 are not patent eligible.
Claims 2-9, 11-18 and 20

The dependent claims include one or more of (i) additional elements (comparable to elements of claims 1, 10 and 19) that amount to certain methods of organizing human activity, and hence amount to abstract ideas (claims 2-9, 11-18 and 20); (ii) additional elements (the same as or comparable to elements of claims 1, 10 and 19) recited at a high level of generality such that they amount to no more than generic computer elements (claims 4, 5, 7-9, 13, 14, 16-18 and 20); and (iii) descriptive limitations of elements recited in base or intervening claims (claims 2-9, 11-18 and 20). 
As such, claims 2-9, 11-18 and 20 do not cure the deficiencies of independent claims 1, 10 and 19 and hence are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra et al. (U.S. Patent Application Publication No. 2010/0145734 A1), hereafter Becerra, in view of Baluta et al. (U.S. Patent Number 8,666,785). 

(Note: In the citations of prior art set forth below, where elements in figures are cited without corresponding text, the reader is hereby also directed to the text associated with the elements in the figures.)

Regarding Claims 1, 10 and 19
Becerra teaches:
(element 1) a memory that stores computer-executable components; and (Fig. 2, 26)
(element 2) a processor, operatively coupled to the memory, that executes the computer-executable components, the computer-executable components comprising: (Fig. 2, 24)
(element 3) a policy processor component that employs machine learning to train a model to: (step A) [parse, using a natural language processing algorithm, textual language of a policy document in a natural language format to] identify conditions and constraints in a contract defined in the textual language of the policy document relating to claim validity, (step B) extract the conditions and the constraints of the polity document relating to the claim validity, and (step C) generate probabilistic logic formulas based on the conditions and the constraints that determine probabilities of the claim validity; and (Claim 1(a), 0034, 0050-0053 system determines whether claim is fraudulent/erroneous or not, verified or unverified, in accordance with rules (conditions and constraints) of beneficial coverage contract (policy document); see also Fig. 2, 40, Fig. 4, 62, 68, 108, Figs. 5-7, Condition; regarding "employs machine learning to train a model to:" perform steps B and C: 0147 teaches applying machine learning to extracting conditions/constraints, i.e., employing machine learning to train a model to: extract the conditions and the constraints of the policy document relating to claim validity, specifically, 0147 teaches that machine learning/training a model may be applied to determining/ extracting a condition/constraint relating to claim validity (namely, the condition/constraint of the location of the claim being within a disaster area), this condition/constraint is based on analysis of policy data -- this condition/constraint applies only if the policy terms are relevant to it, so e.g., this condition/constraint may apply to a homeowner's insurance policy, but not to a medical insurance policy, that is to say, the policy terms must have been analyzed in order to determine that this condition/constraint is relevant and, hence, to formulas used to assess risk/generate risk assessment score, and adjusting the formulas constitutes generating new/adjusted formulas, furthermore this adjustment of parameters is performed by random hold out sample analysis, see 0220, which is machine learning to train a model, see 0147, accordingly machine learning is employed to train a model to generate the formulas that determine the risk assessment score (RAS) (generate probabilistic logic formulas based on the conditions and the constraints that determine probabilities of the claim validity); note that "identify conditions and constraints in a contract defined in the textual language of the policy document relating to claim validity" of step A is taught by the same prior art that teaches step B, cited above; the language in square brackets is taught by Baluta, as explained below)
(element 4) a claim management component that determines a validity status of a claim and a probability that the validity status is correct based on an evaluation of the probabilistic logic formulas and claim data relating to the claim. (Claim 1, 0034, 0073, 0080-0094 probability is taught by risk assessment claim factual data), insurance product, product type (insurance policy data))
Becerra does not explicitly disclose in its entirety but, in analogous art, Baluta teaches:
(element 3) … (step A) … parse, using a natural language processing algorithm, textual language of a policy document in a natural language format to …; (Fig. 1, 112, 114, 116; 1:65-2:34; 4:35-58; 7:5-10; 7:20-26; 7:45-63, e.g., creating, from an unstructured and uncoded insurance policy document, a structured and coded insurance policy document, to which a structured and coded claim (pertinent claim data) can be compared to adjudicate the claim as to validity; note the policy may include thresholds, values, etc. that need to be met for a claim to be valid; see also 2:38-3:51, 7:11-19; the ellipses indicate language taught by Becerra, as explained above)


Regarding Claims 2 and 11
Becerra in view of Baluta teaches the limitations of base claims 1 and 10 as set forth above. Becerra further teaches:
wherein the validity status is selected from a group of validity statuses consisting of a valid status that indicates the claim is determined to be valid and an invalid status that indicates the claim is determined to be invalid. (As per claims 1, 10 and 19, above, valid or invalid statuses taught by fraudulent/erroneous (invalid) or not (valid), or by verified (valid) or unverified (invalid)) 
Regarding Claims 3 and 12
Becerra in view of Baluta teaches the limitations of base claims 1 and 10 as set forth above. Becerra further teaches:
wherein the conditions and the constraints define criteria to be employed to determine whether claims are to be indicated as having a valid status or an invalid status. (As per claims 1, 10 and 19, above; conditions/constraints by definition define criteria) 

Regarding Claims 4 and 13
Becerra in view of Baluta teaches the limitations of base claims 1 and 10 as set forth above. Becerra further teaches:
wherein the claim management component determines a reason for the validity status, and wherein the claim management component determines that the reason has a highest probability of being a correct reason for the validity status as compared to other reasons for the validity status that are potentially the correct reason. (Figs. 5-7, Assigned Confidence Value, 0086, 0088 system assigns contributory validation score (Assigned Confidence Value) (probability) to each corroborating data source (reason), proportionate to the respective corroborating data source's relative degree of confidence for establishing the veracity of the claim, thus highest assigned confidence value corresponds to reason having 

Regarding Claims 5 and 14
Becerra in view of Baluta teaches the limitations of base claims 1 and 10 as set forth above. Becerra further teaches:
wherein the claim management component facilitates, via an interface component, presentation (claim 14: initiates, by system, display) of information relating to at least one of the validity status, the probability that the validity status is correct, a reason for the validity status, or a probability that the reason is a correct reason for the validity status. (0047, 0048 GUI for performing recited functionality)

Regarding Claims 6 and 15
Becerra in view of Baluta teaches the limitations of base claims 1 and 10 as set forth above. Becerra further teaches:
wherein the contract is an insurance policy. (Abstract, 0004, 0008, 0034-0036)

Regarding Claims 7 and 16
Becerra in view of Baluta teaches the limitations of base claims 1 and 10 as set forth above. Becerra
wherein the policy processor component encodes the conditions and the constraints to generate the probabilistic logic formulas, and stores the probabilistic logic formulas and information relating to the conditions and the constraints in a knowledge database component. (0080-0094 ALV table, algorithm, or base-logic serves to encode conditions and constraints and comprises probabilistic logic formulas …, e.g., tables 2-4, table in 0089 (encodes …;); 0083, 0084 (stores …); see also Examples 1-9, 0095-0288)

Regarding Claim 8 
Becerra in view of Baluta teaches the limitations of base claim 1 as set forth above. Becerra further teaches:
wherein the claim management component evaluates the probabilistic logic formulas and the claim data relating to the claim, and determines the validity status of the claim and the probability that the validity status is correct based on evaluation results of the evaluation. (As per claims 1, 10 and 19, above) 

Regarding Claim 9
Becerra in view of Baluta teaches the limitations of base claim 1 as set forth above. Becerra
wherein the policy processor component receives, via an interface component, input data that indicates a first condition of the conditions, indicates a first constraint of the constraints, filters out a second condition, or filters out a second constraint. (As per claims 1, 10 and 19, policy processor component, above (indicates a condition)) 

Regarding Claim 17
Becerra in view of Baluta teaches the limitations of base claim 10 as set forth above. Becerra further teaches:
evaluating, by the system, the probabilistic logic formulas and the claim information relating to the claim to generate evaluation results, comprising the evaluation result, wherein the evaluating comprises extracting factual information from the claim information, wherein the factual information relates to one or more facts associated with an event or a physical condition associated with a user identity associated with the claim. (As per claim 8, above (evaluating …); as per claims 1, 10 and 19, above, e.g., obtains relevant information describing the loss event forming the basis of the claim, 0053 (extracting …))

Regarding Claim 18
Becerra in view of Baluta teaches the limitations of base Becerra further teaches:
determining, by the system, that the claim violates a condition or a constraint, based on the evaluation result of the evaluating of the probabilistic logic formulas and the claim information, wherein the conditions comprise the condition, and wherein the constraints comprise the constraint; and (As per claims 1, 10 and 19, above, e.g., claim 1(i), treating the claim as unverified …, teaches determining that claim violates condition/constraint) 
determining, by the system, that the validity status of the claim is an invalid status based on the determining that the claim violates the condition or the constraint. (As per claim 18, first determining step, above)

Regarding Claim 20
Becerra in view of Baluta teaches the limitations of base claim 19 as set forth above. Becerra further teaches:
determine an explanation for the validity status that has a highest probability of being a correct explanation for the validity status as compared to other explanations for the validity status that are potentially the correct explanation, and 
wherein the validity status is selected from a group of validity statuses consisting of a valid status that indicates the claim is determined to be valid and an invalid status that indicates the claim is determined to be invalid. (As per claim 2, above)

Response to Arguments
Regarding support for the amended claims
Applicant's response does not indicate where in Applicant's originally filed application there is support for the amendments presented. 
A review of Applicant's originally filed application finds that Applicant's specification does not include the term "machine learning." While it is understood that a reference may support machine learning without using this term, it is noted that Applicant's specification includes repeated reference to human/manual training input. (So, for example, if a machine learning model is trained using only human input, then it is not trained using machine learning.) Accordingly, for clarification of the record, Applicant is requested to identify the specific elements (language) in the specification that explicitly support the following subject matter of the independent claims: "employing machine learning to train a model" (or "training, via 
 
Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 101:
Applicant’s arguments filed on 10 September 2020 have been fully considered but are not persuasive.
Applicant's arguments filed on 10 September 2020 are substantively identical to Applicant's arguments filed in the previous response, except that the reference to the claims has been updated to include the instant claim amendments. 
Accordingly, the sole new element in Applicant's arguments is the instant claim amendment to the independent claims. That claim amendment does not significantly alter the previous analysis under 35 U.S.C. 101 because the added parsing step is simply an abstract idea and the natural language processing algorithm within that step is simply a generic computer element. 
It is further noted that Applicant's arguments are simply conclusory statements, as follows:
(Note: page numbers indicated below refer to Applicant's 
- Page 9, last paragraph, sentence 1: conclusory statement that Applicant's claims are not mental process. (Although, as in the previous response, Applicant provides a quotation from "the updated Subject Matter Eligibility guidelines" regarding Example 37, claim 2, Applicant provides no substantive argument in this regard, such as to suggest any relationship or analogy between Example 37, claim 2, and Applicant's claims. Rather, Applicant offers merely a conclusory statement.)
(Regarding Example 37, claim 2: as explained in the previous Office Action, Applicant's claims are not analogous to Example 37, claim 2, in view of their different subject matter (rearranging icons on a GUI in Example 37 versus determining validity of an insurance claim, using machine learning, in Applicant's claims) and different categorization (mental process in Example 37 versus method of organizing human activity in Applicant's claims).)
- Page 9, last paragraph, sentence 2: conclusory statement that Applicant's claims are not organizing human activity. 
- Page 9, last paragraph, sentence 3: conclusion that Applicant's claims are not directed to judicial exception, based on previous two sentences. 


Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 102:
Applicant's arguments filed on 10 September 2020 have been fully considered but are moot and/or not persuasive in view of the new combination of prior art being used in the current rejection.
In addition, it is noted that Applicant cites Becerra 0008, 0034-37, 0044, 0104, 0287-0288; 0052, 0221, 0238; and 0221-0280 as support for Applicant's assertion that Becerra does not teach the amended portions of the independent claims. However, in both the previous and the instant rejection of the independent claims, the Office also cited other portions of Becerra, namely, 0081, 0083, 0147 and 0220, as teaching some or all of the subject matter of the previous and instant claim amendments. Applicant has declined to address these portions of Becerra and has declined to respond to the pertinent prior art citations set forth in these rejections.  


Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Crabtree et al. (U.S. Patent Application Publication No. 2018/0322584 A1), 0061-0063, and Crabtree et al. (U.S. Patent Application Publication No. 2018/0218453 A1), 0048-0050, teach, inter alia, using a natural language processing algorithm to parse a natural language contract to identify terms and conditions thereof, as per the instant amendment to the independent claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692